Citation Nr: 0204077	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
injuries.

2.  Entitlement to service connection for residuals of a left 
groin injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
March 1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from the regional office's (RO) 
denial of service connection for bilateral ankle injuries and 
a left groin injury on the basis that the claims were not 
"well grounded."

In December 2000, the Board remanded this matter to the RO 
for any additional development and notification that might 
have been appropriate pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has readjudicated the veteran's claims on their 
merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims for service 
connection for bilateral ankle injuries and residuals of left 
groin injury has been obtained by VA.

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claims, and has not responded 
to such notice, has not submitted additional evidence, nor 
identified any additional evidence to support his claims.

3.  The veteran does not have current disability from a 
bilateral ankle injury incurred during his active military 
service.

4.  The veteran does not have current disability from a left 
groin injury he incurred during his active military service.


CONCLUSIONS OF LAW

1.  The Department of Veterans Affairs' duty to assist in the 
development of the veteran's claim and the notification 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection is not warranted for bilateral ankle 
injuries.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2001); 
38 C.F.R. § 3.303 (2001).

3.  Service connection is not warranted for residuals of a 
left groin injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
bilateral ankle injuries a and a left groin injury he 
incurred during his active military service.  For the 
following reasons and bases, the Board concludes that the 
veteran is not entitled to service connection for the claimed 
disabilities.

Initially, however, the Board will address the applicability 
of and compliance with the VCAA.

I.  Applicability of and Compliance with VCAA

Passage of VCAA has significantly changed the adjudication 
process for claims for compensation benefits.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Generally, the change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or, as here, filed before the 
date of enactment and not yet final as of that date.

Under VCAA, VA has the duty to assist the veteran in the 
development of his claims, the duty to notify him of the 
evidence necessary to support his claims, and to notify him 
of VA's inability to obtain certain evidence.

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that that all provisions of the VCAA are potentially 
applicable to all claims for VA benefits, and that the Court 
could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Before 
judicial review, the question of the applicability of VCAA to 
a particular case must be considered by VA.

A.  Duty to Assist

The regulations which have been adopted by VA to implement 
the VCAA are found at 66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a)).  Pursuant to 38 C.F.R. § 3.159 as 
amended, VA has the following general duties to assist a 
claimant in obtaining evidence to development his claim:  

1) Obtain non-Federal-agency source 
records, including private medical care 
records, records from former employers 
and other non-Federal government sources; 
provided that the claimant does the 
following: a) cooperates fully in VA's 
reasonable efforts to obtain such 
records, including providing information 
sufficient to identify and locate 
existing records, including the person, 
company, agency or other custodian 
holding the records; b) provides the 
approximate time frame covered by the 
records, and; c) advises VA of the 
condition for which treatment was 
provided; 

2) obtain evidence in the custody of a 
Federal agency, 

3) obtain service medical records, and; 

4) under some circumstances, provide a 
medical examination or obtain a medical 
opinion.

Under 38 C.F.R. § 3.159(c)(4)(i) as amended, VA will provide 
an examination or obtain a medical opinion if, after 
completing its duty to assist the claimant in obtaining 
records, the evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) establishes the veteran suffered an event, 
injury or disease in service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

In this case, the veteran has not been provided a VA medical 
examination.  However, as discussed below, he has not 
submitted evidence that he has current disability from 
bilateral ankle injuries or a left groin injury.  Further, he 
has not submitted medical evidence that suggests an 
association between the symptoms about which he now complains 
and any injury he incurred in service.  Therefore, the Board 
concludes that VA has no duty to provide the veteran a 
medical examination. 

Concerning VA's obligation to obtain Federal records, 
according to the veteran's testimony before the undersigned 
member of the Board, and based on evidence in the record, the 
veteran has not had post-service medical treatment from 
sources other than those from which records have already been 
obtained.  The veteran has not identified, nor does the 
record indicate that there exist, records in the custody of 
any agency of the United States Government.

The veteran has had several opportunities to identify any 
additional sources of evidence but has not provided VA with 
the specific information that would require or allow VA to 
assist in the development of his claim.  These opportunities 
include the claims form he filed, his Notice of Disagreement, 
his VA Form 9, his testimony before the undersigned Member of 
the Board, and the various written statements the veteran has 
filed.  He has not provided names of additional treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related.

The VA's duty to assist the veteran is not a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1999).  The veteran has 
the responsibility to cooperate in the development of the 
claim.  The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

B.  Duty to Notify Claimant Concerning Necessary Evidence

Pursuant to 38 C.F.R. § 3.156(b) as amended, VA has the duty 
to notify the veteran of the evidence necessary to 
substantiate his claim.  Upon receipt of a substantially 
complete application for benefits, VA must notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA must notify the 
claimant concerning which evidence the claimant must provide 
and which evidence, in any, VA will attempt to obtain on the 
claimant's behalf.  VA must also request that the claimant 
provide any pertinent evidence in the claimant's possession.

In this case, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his claim.  
These notices included the claims form he filed, an August 
1998 letter informing the veteran the evidence he should 
submit, the February 1999 rating decision that denied service 
connection for bilateral ankle injury and residuals of left 
groin injury, the Statement of the Case, the undersigned 
Board Member's advice to the veteran at a hearing in February 
2000, and the RO's February 2001 Supplemental Statement of 
the Case.

Further, the veteran was advised by letter dated in April 
2001 that the evidence need to substantiate his claim 
included, generally, evidence of: 1) an injury in military 
service or a disease that began in or became worse during 
military service, or a presumptive condition which became 
manifest to a compensable degree within the requisite time 
period for such presumption, 2) a current physical or mental 
disability, and; 3) competent medical evidence of a 
relationship between a current disability and a injury, 
disease, or event in service.  As noted above, the veteran 
has neither provided nor identified any additional evidence 
to support his claim.

C.  Duty to Notify Claimant of Inability to Obtain Records

Pursuant to 38 C.F.R. § 3.159(e) as amended, provided that VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records and VA concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of such fact.  The notice must 
contain: 1) the identity of the records VA was unable to 
obtain; 2) an explanation of the efforts VA made to obtain 
the records; 3) a description of any further action VA will 
take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain, and; 4) notice that the claimant is ultimately 
responsible for providing evidence.

In this case, the veteran has not identified with the 
required specificity any additional evidence that might be 
obtained in an effort to assist him in developing his claim.  
Therefore, the notification duties discussed immediately 
above do not apply.

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

The veteran does not contend that he has disability from any 
of the presumptive diseases listed in 38 C.F.R. § 3.309.

A.  Bilateral Ankle Injuries

The veteran testified before the undersigned Member of the 
Board that he sustained ankle strains during his basic 
training due to running in oversized boots.  He further 
testified that he has had continuous ankle pain and weakness 
since his separation from service.  He stated that he had not 
sought professional medical treatment for his ankle symptoms, 
nor has he been diagnosed with any bilateral ankle disorder.  
Finally, he indicated that he had not received any competent 
medical opinion that his claimed ankle symptoms were related 
to any disease or injury he incurred during his active 
military service.  

The service medical records contained in the claims folder 
show that the veteran had complaints of ankle pain during the 
early part of active military service.  Such records show 
complaints of diffuse bilateral ankle pain in December 1966.  
An examiner found no swelling.  X-rays were negative for any 
bony abnormality.  In January 1967, the veteran's symptoms 
were diagnosed as inversion strain syndrome of the feet.  A 
week later, a physician noted that no treatment was 
indicated.  At the time of the veteran's medical examination 
for separation from service, he reported that he was in good 
health.  However, he also reported that he had had foot 
trouble.  An examiner reported that the veteran's feet were 
clinically normal.

The veteran has submitted two lay statements, apparently from 
family members, to the effect that he has had complaints of 
ankle pain and swelling since his separation from service.  
The Board has considered such statements, as well as the 
veteran's testimony and written statements.  However, without 
evidence that the proponents of such statements and testimony 
have the expertise to render medical opinions about a 
relationship between the veteran's ankle complaints and a 
disease or injury incurred in service, such evidence has 
limited probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The medical evidence in the claims folder consists of private 
medical records from two treatment sources.  Records 
associated with a private hospitalization in August 1977 
contain no indication that the veteran had complaints, 
diagnoses, or treatment of an ankle disorder.  

A treatment record dated in August 1995 indicates that the 
veteran gave a history of poor circulation in his legs.  He 
also gave a history of "exposure to mites" and recurrent 
leg irritation.  On examination, he had swelling and 
tenderness in his legs and ankles with multiple raised red 
spots that appeared to be bites which had become infected.  
The reported diagnosis was infected insect bites on legs.

The Board has reviewed the entire record and finds no 
competent medical evidence that indicates the veteran's 
current complaints or symptoms of ankle pain and swelling are 
related to any disease or injury he incurred during his 
active military service.  Therefore, the Board concludes that 
service connection is not warranted for bilateral ankle 
injuries.

B.  Injury to Left Groin

The veteran testified before the undersigned Member of the 
Board that he sustained a left groin injury from a bicycle 
accident during his active service.  He reported that his 
scrotum swelled and filled with blood, and that he was 
hospitalized for two weeks and treated with ice.  Thereafter, 
he wore a support garment for several months.

Service medical records document that the veteran gave a 
history of hospitalization for injuries sustain in a bike 
accident.  He denied a history of frequent or painful 
urination, kidney stone, or blood in his urine.  During a 
surgical consultation in August 1969, the veteran gave a 
history of left groin injury with hematoma.  An examiner 
noted that a palpable nodule was discovered during the 
veteran's separation physical.  On examination, there was 
residual epididymis thickening but no evidence of malignancy 
or significant pathology.  Also noted was the smaller size of 
the veteran's right testicle, which, according to the 
examiner was probably secondary to the veteran having had 
mumps.  The examiner reported that such finding was not an 
abnormality, but recommended the veteran seek a follow-up 
examination in six months.

The veteran contends that he has current disability from 
residuals of the left groin injury.  He testified in February 
2000 that the left side of his groin is "sensitive" and 
that he had radiating pain to his left leg.  He denied have 
seen a physician for his symptoms.  He added that he had not 
been told of a diagnosis, nor had any physician associated 
his complaints with any disease or injury incurred in 
service.

The veteran identified a hospital where he claimed to have 
sought treatment for residuals of the left groin injury after 
his separation from service.  The RO obtained the hospital 
records.  The records document that in August 1977 the 
veteran was treated for symptoms of uremia.  In the emergency 
room, the veteran gave a history of acute onset of left flank 
pain with associated nausea.  The veteran was admitted to the 
hospital with a diagnosis of left uretal stone.  The final 
hospital diagnosis was left uretal calculus and bilateral 
primary megaloureter, more marked on the right.  Nothing in 
the hospital records indicate any association between the 
veteran's diagnoses and any disease or injury he incurred 
during his active military service.

The record contains no other treatment records.  Therefore, 
the Board finds that the veteran has not shown that he has 
current disability.  Nor has he shown that his current 
complaints are related to any disease or injury incurred 
during his active military service.  Therefore, the Board 
concludes that service connection is not warranted for 
residuals of a left groin injury.


ORDER

The claims of entitlement to service connection for bilateral 
ankle injuries and a left groin injury are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

